Citation Nr: 0821458	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-36 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to June 
1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
a low back disability, PTSD, and bilateral hearing loss. 

The veteran testified at a November 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  
The veteran indicated that he was receiving treatment at the 
VA Medical Center for his claimed disabilities.  VA treatment 
records were associated with the record and the veteran 
submitted a waiver of local jurisdiction for consideration of 
this evidence in November 2007.  In January 2008, the Board 
granted a motion to advance the veteran's case on the Board's 
docket.  In accordance with his request, the veteran was 
provided a copy of his claims file in March 2008.  

At his hearing, the veteran requested 60 days within which to 
submit additional argument.  However, prior to expiration of 
that time period, he submitted a request for extension of 
time.  Since his file was pending in the privacy office to 
satisfy his other request, his request was not considered 
until May 2008, at which time he was given another 30 days to 
submit evidence or argument.  Nothing further has been 
received from the veteran, so the Board will proceed.
  
During his November 2007 Board hearing, the veteran raised a 
claim of entitlement to service connection for a dental 
disability.  The issue of entitlement to service connection 
for a dental disability is not currently on appeal and is 
REFERRED to the RO for further action.  



FINDINGS OF FACT

1.  The veteran's low back disability is not shown to be 
etiologically related to active service.  

2.  PTSD is not shown to be etiologically related to a 
verified in-service stressor.

3.  The veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
A separate April 2003 letter solicited detailed information 
from him as to the stressful events he experienced during 
service related to his PTSD claim.  An additional letter sent 
to the veteran in December 2006 asked him to complete 
releases authorizing VA to request records from any private 
treating physicians, while another letter in December 2006 
concerning his hearing before the Board reminded him what was 
needed to substantiate a claim for service connection. 

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis 
and sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Low Back Disability

Service treatment records include a May 1951 enlistment 
examination, a November 1951 extended active duty 
examination, an April 1953 examination for the Officers 
Candidate School, a May 1955 separation examination, and an 
August 1955 examination for the Unites States Marine Corps 
Reserve, as well as clinical treatment records.  Service 
treatment records do not reflect any problems, complaints, or 
diagnoses relating to a low back disability.  During a May 
1951 induction examination, the veteran was found to be 
physically qualified.  At the time of a November 1951 
examination, the veteran reported that while in the sixth 
grade, he was hit by a car and had an impaired back for some 
time.  However, there were no complaints relating to a back 
disability at the time of his examination.  There were no 
problems related to a back disability noted at the time of 
the veteran's separation from service.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).  Although the veteran 
reported a history of a pre-service back injury at the time 
of a November 1951 examination, there was no objective 
evidence of a back disability at the time of a May 1951 
enlistment examination or at the time of the November 1951 
extended active duty examination.  As such, the Board finds 
that the presumption of soundness applies in this case.  

Although the veteran has reported injuring his back in 
service, these reports have not been confirmed by service 
treatment records.  The veteran has reported that he was 
injured while in Korea.  He stated that he was thrown from a 
Jeep and was knocked unconscious and was later moved to a 
military aid station.  During his Board hearing, he testified 
that he had reported being in severe pain and reported that 
he could hardly stand.  Service treatment records, however, 
do not reflect any such injury to the head or to the back.  
The veteran also reported during the November 2007 Board 
hearing that he hurt his back on one occasion, trying to 
carry an intoxicated friend.  There was no indication of such 
an injury shown in service treatment records. 

The veteran has reported in various lay statements and during 
his Board hearing, that he injured his back while moving a 
tripod jack which was used under the wing of a transport 
aircraft.  He reported that a Marine lost control of the jack 
as it was being lowered, and he crushed his left hand and 
felt sudden pain in his back.  He reported that he was seen 
in the infirmary but did not report the injury to his back at 
that time.  Service treatment records show that the veteran 
was seen in sick call on September 1953 for a laceration of 
the palm of the left hand.  However, there was no indication 
of a back injury.  The veteran was seen subsequently on two 
occasions to have his hand redressed, but again, there was no 
mention of a back injury.  

VA and private treatment records clearly reflect a current 
low back disability.  VA treatment reports dated from 2000 to 
2007 show that the veteran has been seen with chronic back 
pain.  A January 2004 MRI reflects current diagnoses of 
multilevel disk derangement, partial lumbarization of S1, and 
moderate dextroscoliosis.  Private treatment records dated 
from March 2000 to April 2003 show that the veteran has been 
seen for chronic back pain with a diagnosis of multilevel 
degenerative disc disease, bilateral lower extremity 
radicular complaints, and myoclonic jerking of unknown 
etiology. 

The veteran's statements regarding a low back injury have not 
been confirmed by service treatment records or post-service 
treatment reports.  The veteran has reported that he has 
received treatment for his back since service from various 
physicians.  He also reported receiving treatment for his 
back from Dr. F.W.S. and Dr. J.P.W.   The veteran indicated 
that he had provided VA with all the records he has 
pertaining to his back.  Treatment report from Dr. F.W.S. and 
Dr. J.P.W have been associated with the record, but as noted 
above, the earliest treatment report was dated in March 2000.  
At the time of a March 2001 private treatment evaluation, the 
veteran reported a 45 year history of back pain with 
treatment beginning in the 50s.  

Assuming the veteran did sustain unreported back injuries in 
service, no chronic residuals to such an injury were shown at 
the time of the veteran's separation from service.  Although 
the veteran has reported post-service treatment for chronic 
back pain since service; the earliest post-service medical 
evidence of a back disability shown by the record was in 
April 2000.  Thus, it is impossible to determine the nature 
of any post-service back diagnoses prior to 2000, a 45-year 
time period.  The veteran is competent to report that he 
sustained injuries in service in which he felt back pain; 
however, where the determinative issue is one of medical 
causation or diagnosis, as it is in this case, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  In this case, there is simply no medical 
evidence which links the veteran's current low back 
disability to his claimed in-service injuries.  The Board 
further finds that the veteran does not provide the most 
credible evidence of record in this case, as none of his 
claimed injuries are confirmed by service treatment records.  
The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence, to include weighing the absence of 
contemporary medical evidence against lay statements.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The Board emphasizes in this case, that a claim for service 
connection cannot be based on speculation.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  Although the veteran has reported 
sustaining a low back injury in service, there is no 
indication of a chronic low back disability in service and 
competent medical record does not establish that a currently 
diagnosed low back disability was incurred or aggravated in 
service.  Therefore, the Board finds that service connection 
for a low back disability is not warranted. 


2.  PTSD

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board finds that the veteran was not engaged in combat.  
The veteran's Form DD 214 and service personnel records show 
that he received the National Defense Service Medal, Korean 
Service Medal, and United Nations Service Medal.  His awards 
and decorations do not definitively show or suggest that he 
was in combat.  His Form DD 214 and service personnel records 
show that the veteran served in the Marine Corps and had 
regular duties as an aviation electrician or duties 
performing aircraft electrical maintenance.   The veteran's 
service personnel records do not confirm that he was engaged 
in combat with the enemy, nor do such records confirm the 
claimed stressors in this case. 

The veteran has identified PTSD stressors related to combat.  
He indicated during his November 2007 Board hearing that he 
operated a turret on a plane and reported that he had 
personally seen thousands of people being killed.  In a 
January 2003 statement, the veteran indicated that he was 
left to watch and guard an aircraft.  He indicated that he 
used 27 rounds with extras in the aircraft.  He indicated 
that he could hear the enemy and sometimes see them as they 
would approach the runway, and that they were an easy target.  
In a September 2004 statement, the veteran stated that he had 
PTSD as a result of transporting bodies and being involved in 
firefights when picking up dead bodies.  He reported that he 
saw many men die.  Although the veteran has reported 
stressors in which he indicates that he was involved in 
combat and witnessed many deaths, he has not provided enough 
detail relating to dates or locations of these events, or 
names of people involved, to verify the reported stressors.

No psychiatric problems were noted on enlistment, separation, 
and routine examinations completed in May 1951, November 
1951, May 1955 April 1953, and August 1955.  Service 
treatment records show that the veteran was seen on one 
occasion in July 1954 for psychiatric complaints.  The 
veteran reported that for approximately three years, he had 
the feeling of being upset emotionally, and felt that he had 
a persecution complex.  He also complained of nervousness.  
He complained of mood swings, depression, and difficulty with 
concentration.  He felt that other men were talking about him 
and complained of inability to decide what he wanted to do in 
life.  The veteran was seen for only a short time by the 
psychiatrist.  There was no evidence of severe neurotic or 
psychotic disturbances, and it was felt that the veteran had 
an adjustment problem and that he was confused as to his 
life's goal.  An interview was scheduled the following week, 
which the veteran failed to keep.  Therefore, the 
psychiatrist stated that the examination could not be 
considered complete and no diagnosis could be made.  

VA treatment records show that the veteran had a February 
2003 diagnosis of depression.  VA outpatient treatment 
records show that the veteran continued to be seen for major 
depression from May 2003 to October 2003.  VA outpatient 
treatment records do not reflect a diagnosis of PTSD.

VA treatment records show that the veteran was diagnosed with 
PTSD in 2004.  At least one of these diagnoses was made by a 
psychiatrist.  The Board notes that a full PTSD examination 
was not completed in conjunction with these diagnoses.  A 
January 2005 note reflects a diagnosis of pain disorder and 
PTSD by history.  An evaluation of the veteran's positive 
PTSD screen was completed in January 2007.  At that time, the 
veteran reported that he had not experienced an event that 
involved actual or threatened death or serious injury to 
himself or someone else that caused him to experience intense 
fear, helplessness, or horror.  The physician stated that the 
evaluation of the positive PTSD screen indicated a false 
positive screen for PTSD.  The physician stated that no 
further evaluation was needed at that time. 

Although current VA treatment records do not confirm the 
veteran's initial diagnosis of PTSD, for the purposes of this 
discussion, the Board will assume that the veteran has a 
medical diagnosis of PTSD.  Service connection for PTSD 
additionally requires credible supporting evidence showing 
that a claimed in-service stressor actually occurred.  See 38 
C.F.R. § 3.304(f) (2007).  In this case, the record does not 
contain any independent evidence that corroborates the 
veteran's claimed stressors, and because the veteran was not 
found to be engaged in combat, his lay statements are not 
sufficient to establish their occurrence.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

Service treatment records do not verify the occurrence of a 
reported stressor.  Although the veteran was seen for 
psychiatric complaints on one occasion in service, there was 
no indication that his complaints were related to an in-
service stressor and no diagnosis was rendered at that time.  
The psychiatrist did note that there was no evidence of 
severe neurotic or psychotic disturbances, and it was felt 
that the veteran had an adjustment problem.  

The veteran did not provide specific details pertaining to 
his claimed stressors.  Instead, he has indicated generally 
that he had witnessed thousands of people being killed, or 
that he used over 27 rounds watching guard aboard an 
aircraft.  The veteran also reported that he was involved in 
firefights when picking up dead bodies and that he witnessed 
many deaths.  These statements are vague and anecdotal in 
nature; therefore, the Board finds that it is not possible to 
verify the occurrence of the veteran's reported stressors.  
The veteran did not provided detail relating to specific 
dates or locations for any of the described stressors, or 
names of people involved.

As record does not contain any independent evidence that 
corroborates the veteran's claimed stressors, and his 
reported stressors have not been or are not capable of 
verification given the lack of specificity and because they 
are anecdotal in nature, the Board finds that service 
connection for PTSD is not warranted.  

3.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran's hearing was 15/15 bilaterally on whispered 
voice testing at the time of his May 1951 induction 
examination and during routine medical examinations completed 
in November 1951 and April 1953.  A May 1955 separation 
examination and August 1955 examination completed in 
conjunction with the veteran's enlistment into the United 
States Marine Corps Reserves also reflect hearing of 15/15 
bilaterally on whispered voice testing.  Service treatment 
records do not reflect problems, complaints, or diagnoses 
related to bilateral hearing loss.  A sick call treatment 
record shows that in December 1953, the veteran was seen with 
complaints of an ear ache and sore throat.  Physical 
examination revealed a red throat and the ears were noted to 
be okay.  There were no other complaints relating to the ears 
in service, and no complaints were noted at the time of 
separation.

In various lay statements, the veteran has reported exposure 
to weapons fire in service.  He contends that his ears were 
injured while on active duty.

The earliest indication of bilateral hearing loss shown by 
the record was in October 2002.  This was over 47 years after 
the veteran's separation from service.  An October 2002 VA 
treatment report shows that the veteran was seen for a 
reported history of progressive bilateral hearing loss.  He 
had a history of noise exposure as a police office for over 
40 years, firing small arms at least once a week.  The 
veteran also reported an accident with a firework which 
exploded and had affected his hearing for some time.  He 
reported some exposure to weapons fire for several hours and 
on several occasions while in the military.  He denied a 
history of tinnitus or dizziness.  An audiometric examination 
revealed normal hearing in the right ear at 250 to 500 Hertz, 
and mild-severe sloping high frequency sensorineural hearing 
loss at 250 and 1000-8000 Hertz.   In the left ear, the 
veteran had normal hearing from 125 to 1000 Hertz, and mild-
severe sloping high frequency sensorineural hearing loss at 
2000 to 8000 Hertz.  The veteran had 96 percent speech 
discrimination bilaterally.  

The audiological examination did not list pure tone 
thresholds in decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, and there is no other audological data that is of 
record.  Thus, it is unclear from the evidence of record 
whether the veteran has a current hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2007).

Although the evidence of record indicates that the veteran 
may have current bilateral hearing loss, bilateral hearing 
loss was not incurred in service, and sensorineural hearing 
loss is not shown to have been incurred within one year of 
separation from service.  There was no indication of a 
hearing loss disability at the time of the veteran's May 1955 
separation examination.  There is no chronicity of 
symptomatology shown by medical evidence to exist for many 
years after service.  The October 2002 VA treatment report 
noted that the veteran had a post-service history of noise 
exposure as a police office for over 40 years, firing small 
arms at least once a week.  Finally, there is no competent 
medical evidence which links any current hearing loss 
disability to service.  As such, the Board finds that service 
connection for bilateral hearing loss is not warranted.

In making this determination, the Board has considered the 
veteran's own statements in support of his claim.  The Board 
acknowledges the veteran's belief that he has current 
bilateral hearing loss which is related to service; however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In the 
present case, there is simply no medical evidence which 
relates a current hearing loss disability to service.  

C.  Conclusion

The Board notes in conclusion that the veteran has submitted 
various internet articles and other research in support of 
his claims for service connection for a low back disability, 
PTSD, and hearing loss.  However, these submissions are not 
scientific or medical reports which address the facts of this 
particular case.  Thus, the internet articles and research 
submitted cannot be considered as competent evidence which 
addresses the etiology of the veteran's disabilities.  The 
Board finds that generic texts, such as the one offered, 
which do not address the facts of this particular veteran's 
case with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

Although the veteran has currently a diagnosed low back 
disability, competent medical evidence does not show the 
disability was incurred or aggravated in service, arthritis 
did not manifest within a year following the veteran's 
separation from service, and no nexus has been established 
between the veteran's current disability and his military 
service.  PTSD is not shown to be etiologically related to a 
verified in-service stressor.  The record indicates that the 
veteran has current bilateral hearing loss; however, the 
record provides no competent evidence showing that the 
disability was incurred or aggravated in service, 
sensorineural hearing loss did not manifest within a year 
following the veteran's separation from service, and no nexus 
has been established between the veteran's current hearing 
loss and his military service.  

The Board concludes the preponderance of the evidence is 
against finding that the veteran has a low back disability 
etiologically related to active service.  The preponderance 
of the evidence is against finding that the veteran has PTSD 
etiologically related to active service.  The preponderance 
of the evidence is against finding that the veteran has 
bilateral hearing loss etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a low back disability is denied.

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


